                  Case 2:20-cv-01856 Document 2 Filed 12/29/20 Page 1 of 3




 1
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8

 9   PATRICK COLACURCIO, MARIS and
     DAVID HANSON, and JAMES McMURCHIE,
10   individually and on behalf of all others similarly NO. 2:20-cv-01856
     situated,
11                                       Plaintiffs,
                                                        CORPORATE DISCLOSURE
12   v.                                                 STATEMENT FOR DEFENDANTS
13   INSIGHT VENTURE PARTNERS VII, L.P., a
     Cayman Islands limited partnership; et al.,
14
                                      Defendants.
15
            Defendants hereby state that none has a parent corporation, nor does a publicly held
16
     corporation hold more than 10 percent of its stock.
17
            DATED this 29th day of December, 2020.
18
                                                  BYRNES KELLER CROMWELL LLP
19

20
                                                  By /s/ John A. Tondini
21                                                   John A. Tondini, WSBA #19092
                                                     1000 Second Avenue, 38th Floor
22
                                                     Seattle, WA 98104
23                                                   Telephone: (206) 622-2000
                                                     jtondini@byrneskeller.com
24                                                   Attorneys for Defendants

25

26



      CORPORATE DISCLOSURE STATEMENT FOR DEFENDANTS                              38TH FLOOR
                                                                             1000 SECOND AVENUE
      (NO. 2:20-cv-01856) - 1                                             SEATTLE, WASHINGTON 98104
                                                                                (206) 622-2000
              Case 2:20-cv-01856 Document 2 Filed 12/29/20 Page 2 of 3




 1                                        Jeffrey B. Korn*
                                          Charles D. Cording*
 2                                        Willkie Farr & Gallagher LLP
 3                                        787 Seventh Avenue
                                          New York, NY 10019-6099
 4                                        Telephone: (282) 728-8000
                                          jkorn@willkie.com
 5                                        ccording@willkie.com
                                          Attorneys for Defendants
 6

 7                                        *pro hac vice applications forthcoming

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     CORPORATE DISCLOSURE STATEMENT FOR DEFENDANTS                   38TH FLOOR
                                                                 1000 SECOND AVENUE
     (NO. 2:20-cv-01856) - 2                                  SEATTLE, WASHINGTON 98104
                                                                    (206) 622-2000
                  Case 2:20-cv-01856 Document 2 Filed 12/29/20 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2           The undersigned attorney certifies that on the 29th day of December, 2020, I
 3   electronically filed the foregoing with the Clerk of the Court using the CM/ECF system which
     will send notification of such filing to all counsel on record in the matter.
 4

 5
                                                        /s/ John A. Tondini
 6
                                                        Byrnes Keller Cromwell LLP
 7                                                      1000 Second Avenue, 38th Floor
                                                        Seattle, WA 98104
 8                                                      Telephone: (206) 622-2000
                                                        Facsimile: (206) 622-2522
 9                                                      jtondini@byrneskeller.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



      CORPORATE DISCLOSURE STATEMENT FOR DEFENDANTS                             38TH FLOOR
                                                                            1000 SECOND AVENUE
      (NO. 2:20-cv-01856) - 3                                            SEATTLE, WASHINGTON 98104
                                                                               (206) 622-2000
